IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. PD-0338-09



                             CORBETT K. WEINN, Appellant

                                               v.

                                 THE STATE OF TEXAS

             ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE SEVENTH COURT OF APPEALS
                            LUBBOCK COUNTY

      K EASLER, J., filed a dissenting opinion in which K ELLER, P.J., and H ERVEY, J.,
joined.

                                 DISSENTING OPINION

       The majority incorrectly distinguishes the facts of this case from those in our recent

decision in Guerrero v. State.1 But the facts of Guerrero are identical. In Guerrero, a

plurality of us held that Guerrero’s convictions for manufacturing and possessing with intent

to deliver the same cache of methamphetamine did not violate the Double Jeopardy Clause.2


       1
           305 S.W.3d 546 (Tex. Crim. App. 2009) (plurality op.).
       2
           Id. at 553-54, 557, 560-61.
Though Guerrero’s manufacture and possession with intent to deliver were close in time, they

“were discrete acts with different impulses”—“one impulse to manufacture and another

impulse to possess for the purpose of delivering what has been manufactured.” 3 The same

can and should be said here. I would therefore hold that there is no jeopardy violation and

reverse the court of appeals’s judgment.




DATE FILED: June 30, 2010
PUBLISH




       3
           Id. at 554.